Case 3:19-mj-00660-BHNBdebirid ry RE SAa RI 65716 0 TAR Ge 1 of 1 PagelD 9
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

UNITED STATES OF AMERICA

Case No. 3:19-mj-00660-BH

Vv.

CO? 00> GOD FO2 66D

JAMES RUSSELL SMITH (1)

ENTRY OF APPEARANCE OF COUNSEL

I wish to enter my appearance as retained counsel for the above-named defendant(s) in this cause.

! understand that it is my duty to continue to represent the named defendant(s) in connection with all matters relating to this
case, and in connection with all proceedings therein in this Court; to assist him with any appeal which he desires to perfect,
and to represent him on appeal until a final judgment has been entered; unless and until, after written motion filed by me, I am

relieved by Order of the Court.

In all cases an arraignment is scheduled promptly after the return or filing of an indictment or information, at which time the
defendant must enter a plea. Your attention is directed to Rule 12, Federal Rules of Criminal Procedure, pertaining to pretrial

motions.

DATED:A Cay paenl is AO 14

 

Signature of Attorne

oth Willeg.\

Attorney Name (Please Print)

OSO711 92] TK

Attorney Bar Number
2L/S lon St
Street Address ~ oO . Yow U/
ruille “Lx 2540 3

City, State, Zip

Aw lL ao Oo re. Com
E-mail Address

975%, HSS =144;

Telephone Number (including area code)

YO? USS -1(9/ 7

Fax Number

 
